Citation Nr: 0840861	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-operative 
herniated nucleus pulposus, L-5/S-1, rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had essentially continuous active service in the 
Army and Navy from November 1973 to September 1993.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In part, due to actions taken during the course of the 
current appeal, service connection is also in effect for the 
following: neuropathy of the right lower extremity associated 
with the herniated nucleus pulpous of the lumbar spine, rated 
as 10 percent disabling(from June 2005); hypertension, rated 
as 10 percent disabling; coronary artery disease, 
postoperative, rated as 10 percent disabling; bilateral pes 
planus, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral defective hearing, rated as 
noncompensably disabling.  

While the veteran initially sought increased ratings for 
other disabilities, his Substantive Appeal has specifically 
limited his appeal to that shown on the front cover of this 
decision.

He also had asked for a hearing before the Board, but 
withdrew that request in writing in June 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Most of the more recent VA clinical back observations are 
from outpatient reports.  The veteran has been seen by both 
VA and private care-givers for back pain.  

Some clinical reports since 2005 or so refer to repeated 
episodes of lower extremity "paralysis" and similar 
episodes of sensory impairment, the exact nature of which has 
not been confirmed.  However, as noted above, effective in 
June 2005, the VARO assigned a separate 10 percent rating for 
the right lower extremity radiculopathy assumed to be part of 
the postoperative disc problems.  This issue is not, per se, 
now before the Board. 

In June 2005, the veteran underwent specialized private 
testing to include magnetic resonance imaging (MRI), reports 
from which are in the file.

A VA examination was undertaken in November 2005; limited 
fairly nonspecific findings are associated therewith.  Since 
only an X-ray from 2003 and MRI from 2004 are noted, it 
appears that subsequent tests including the June 2005 MRI 
were either not done or reviewed in connection therewith.  

An addendum was introduced in December 2006 which reflects a 
VA reading of the private 2005 MRI, but not associating or 
coordinating it with clinical findings.  

Since then, outpatient reports reflect that the veteran has 
had ongoing pain problems for which satisfactory resolution 
has not been determined or effectuated. 

No additional or comprehensive VA orthopedic or neurological 
examination has been undertaken, nor has such an examination 
ever apparently be done when all pertinent records, the 
veteran was present for examination, and all outside data was 
available for consideration at the same time.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the course of this appeal, the Court issued directives 
with regard to any increased rating matter on appeal to 
include familiarizations with all pertinent Codes.  Herein, 
the veteran has been informed of fewer than all pertinent 
Codes which might be applicable in his case.  The Court also 
required that the RO advise him to obtain medical or lay 
evidence demonstrating a worsening of the disability and the 
effect that worsening has on his employment and daily life.  
And when the diagnostic code under which the disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This has not been fully addressed herein.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    If the veteran has any additional data 
from private care-givers as to his back 
disability, or with regard to the impact 
his back disability has on his daily life, 
he should submit it; VA should assist as 
feasible.
    
    Complete up-to-date VA clinical records 
since 2005 should be obtained and added to 
the clams file.
    
2.  The veteran should be scheduled for 
examinations by VA physicians with 
expertise in orthopedics and neurology, 
who have not previously evaluated him if 
possible, to determine the exact nature 
and extent of all disabilities associated 
with his back problems, including 
scarring, muscle and nerve damage, 
functional impairment, pain, etc.  The 
entire file and a copy of this remand must 
be available for review.  All necessary 
and appropriate tests including X-rays, 
and if required, electromyelographic 
studies (EMG) and/or MRI's, should be 
accomplished.  

    The examiner(s) should provide a 
specific determination as to the extent of 
all impact on other body systems and the 
impact the disabilities have on his every 
day living, to include employment.  

    The criteria and guidelines of DeLuca 
and schedular provisions to include 
§§ 4.40, 4.45, 4.59 and should be 
addressed.

3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

4.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for an increased rating for his service-
connected back disability on all potential 
schedular and extraschedular bases.  

    If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

